Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent.
Fraud involves an intent to deceive. It is a conscious object on the part of the actor to induce another to act in reliance thereon. Thus, a mistake for which there is a reasonable excuse or explanation negates that required intent to deceive. The trial court found that the action of appellees was made in an attempt to correct a mistake, and that no fraudulent intent existed. There is sufficient evidence to support this finding.
Accordingly, I would affirm the trial court.